         Case 2:20-cv-01400-GEKP Document 8 Filed 12/08/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALEXIS SATTERFIELD,
               Plaintiff                                    CIVIL ACTION

               v.

GOVERNMENT INSURANCE                                        No. 20-1400
EMPLOYEES CO.,
               Defendant

                                        MEMORANDUM
  PRATTER,J.                                                                  DECEMBER 8, 2020

       Alexis Satterfield sustained injuries from a head-on motor vehicle accident. Ms. Satterfield

was a passenger in a car insured by GEICO Secure Insurance Company 1 when another vehicle

veered into oncoming traffic, lost control, and struck the car.         Following the collision,

Ms. Satterfield demanded payment ofunderinsured motorist benefits from GEICO. When GEICO

failed to pay those benefits, Ms. Satterfield sued GEICO for breach of contract and statutory bad

faith. GEICO moves to dismiss only the bad faith claim. For the reasons that follow, the Court

grants the partial motion to dismiss.

                                         BACKGROUND

       Due to the accident, Ms. Satterfield alleges she suffered significant physical injuries,

including, among other things, a rib fracture, sternal fracture, and pulmonary embolism. Doc. No.

1 (Compl.), 11.

       Because her injuries exceeded the available limits of third-party coverage, Ms. Satterfield

demanded underinsured motorist benefits from GEICO under the policy issued to the driver of the

car in which she was a passenger. Id. , 18. The policy allegedly provided for such benefits. Id.



      Defendant notes that its proper name is GEICO Secure Insurance Company, not Government
Employees Insurance Company.


                                                1
          Case 2:20-cv-01400-GEKP Document 8 Filed 12/08/20 Page 2 of 4



~   7. She alleges that she promptly provided notice to GEICO of her intent to pursue underinsured

motorist benefits. And she states that she fully complied with the terms and conditions of the

policy, including submitting both her demand and medical records on July 19, 2019. Id. at 13

(Demand Letter). GEICO has allegedly failed and refused to pay the demand, thus prompting this

case. Id.   1 20.
                                           LEGAL ST AND ARD


         A Rule 12(b)(6) motion to dismiss tests the sufficiency of a complaint. To provide a

defendant with fair notice, a plaintiff must provide "more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do." Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007). The Third Circuit instructs the reviewing court to conduct a two-part

analysis. First, any legal conclusions are separated from the well-pleaded factual allegations and

disregarded. Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009). Second, the court

determines whether the facts alleged establish a plausible claim for relief. Id. at 211.

         To that end, "courts accept all factual allegations as true, construe the complaint in the light

most favorable to the plaintiff, and determine whether, under any reasonable reading of the

complaint, the plaintiff may be entitled to relief." Id. at 210. If the court can only infer "the mere

possibility of misconduct," the complaint has failed to show an entitlement to relief. Id. (citing

Ashcroft v. Iqbal, 556 U.S. 662,679 (2009)).

                                              DISCUSSION

        GEICO moves to dismiss Count II of the Complaint for statutory bad faith by an insurer

under 42 Pa. C.S. § 8371. GEICO contends that the Complaint lacks the particularity required to

state a claim and contains only conclusory allegations of bad faith. The Court agrees.




                                                   2
         Case 2:20-cv-01400-GEKP Document 8 Filed 12/08/20 Page 3 of 4



        Under Pennsylvania law, to recover on a bad faith action against an insurer, a plaintiff must

establish by clear and convincing evidence both "(1) that the insurer did not have a reasonable

basis for denying benefits under the policy and (2) that the insurer knew or recklessly disregarded

its lack of a reasonable basis." Rancosky v. Washington Nat'! Ins. Co., 170 A.3d 364, 377 (Pa.

2017); 42 Pa. C.S. § 8371.       The Third Circuit Court of Appeals has expressed that "mere

negligence or bad judgment is not bad faith." Canfield v. Amica Mut. Ins. Co., No. CV 20-2794,

2020 WL 5878261, at *4 (E.D. Pa. Oct. 2, 2020) (quoting Nw. Mut. Life Ins. Co. v. Babayan, 430

F.3d 121, 137 (3d Cir. 2005)). Rather, bad faith in this context means a "frivolous or unfounded

refusal to pay proceeds of a policy ... a breach of a known duty ... through some motive of self-

interest or ill will." Babayan, 430 F.3d at 137.

        In its present iteration, Ms. Satterfield's Complaint fails to include specific facts regarding

GEICO's actions, including those which would support a bad faith claim. District courts in this

circuit "have routinely dismissed bad faith claims reciting only 'bare-bones' conclusory allegations

unsupported by facts sufficient to raise the claims to a level of plausibility." Elican v. Allstate Ins.

Co., No. CV 17-03105, 2017 WL 6525781, at *4 (E.D. Pa. Dec. 21, 2017); Toner v. GEICO Ins.

Co., 262 F. Supp. 3d 200,208 (E.D. Pa. 2017) (same); Pasqualino v. State Farm Mut. Auto. Ins.

Co., No. CIV.A. 15-0077, 2015 WL 3444288, at *3 (E.D. Pa. May 28, 2015) (same).

Ms. Satterfield alleges that (1) she provided notice of the loss and her intent to pursue underinsured

motorist benefits from GEICO, (2) she demanded payment and submitted medical records to

substantiate that demand, (3) GEICO failed to investigate thoroughly and fairly, (4) GEICO failed

to communicate with Ms. Satterfield, (5) GEICO has refused to pay the demand, and (6) as a result,

Ms. Satterfield has and continues to suffer loss and damages.




                                                   3
         Case 2:20-cv-01400-GEKP Document 8 Filed 12/08/20 Page 4 of 4



        Ms. Satterfield needs to plead the "Five Ws"-the who, what, where, when, why-and

how GEICO's conduct plausibly constitutes bad faith. In a recent case with analogous claims, the

court found that the allegations-albeit cursory-were enough to show that the insurer lacked a

reasonable basis to deny benefits. However, the court could not plausibly infer that the insurer

knew or recklessly disregarded a lack of a reasonable basis to deny benefits. Pasqualino v. State

Farm Mut. Auto. Ins. Co., No. CIV.A. 15-0077, 2015 WL 3444288, at *5 (E.D. Pa. May 28, 2015).

So too here. The Third Circuit Court of Appeals has reminded plaintiffs that the mere "failure to

immediately accede to a demand for the policy limit cannot, without more, amount to bad faith."

Smith v. State Farm Mut. Auto. Ins. Co., 506 F. App'x 133, 137 (3d Cir. 2012).

       When, as here, a complaint is subject to a Rule 12(b)(6) dismissal, the Court should permit

a curative amendment unless it would be futile or inequitable. Alston v. Parker, 363 F.3d 229,235

(3d Cir. 2004 ). In her response in opposition to the Motion, Ms. Satterfield has not requested leave

to amend. Regardless, the opportunity to amend must be offered even if it is not specifically

requested.

       For these reasons, the Court dismisses Count II but with leave for Ms. Satterfield to file an

amended complaint that identifies GEICO's allegedly unreasonable conduct.

                                            CONCLUSION

       For the reasons set out in this Memorandum, the Court grants Defendant's partial motion

to dismiss. An appropriate order follows.




                                                 4
